DETAILED CORRESPONDENCE
This Office action is in response to the application filed 5/28/2020, with claims 1-20 pending.	

Notice Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020 and 8/30/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 objected to because of the following informalities:
Claim 5, line 5 it appears Applicant intended “object ; and” to read --object; and-- (there is an extra space between the word object and semi-colon punctuation),
Claim 7, line 2 it appears Applicant intended “performing  forward” to read --performing forward-- (there is an extra space between the word object and forward),
Claim 8, line 5 it appears Applicant intended “object , whether” to read -- object, whether -- (there is an extra space between the word object and comma punctuation).
Appropriate correction is required.

Claim Interpretation
The conjunction combination “and/or” in at least claims 2, 5, 8, 10, 12 and 13 is ambiguous and renders the metes and bound of the limitation unclear. Therefore, for examination purpose this conjunction combination is being interpreted as the or conjunction according to the last sentence in paragraph 39 of the instant specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8, 10, 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim construction of claims 2, 5, 8, 10, 12 and 13 renders these claims indefinite because there is more than one way to interpret the claim. For example and in summary, claim 2 can be interpreted as: 
 The method according to claim 1, wherein the current traveling object comprises: a vehicle or robot; or the suspected collision object comprises at least one of: a person, a vehicle, a non-motorized vehicle, a robot, or an obstruction; or wherein the detecting, based on a neural network, a forward suspected collision object on a road where a current traveling object is located comprises: acquiring a detection result of a lane line on the road; and determining, based on the detection result of the lane line, at least some of target objects on the road as suspected collision objects. Emphasis added.
The method according to claim 1, wherein the current traveling object comprises: a vehicle or robot; and the suspected collision object comprises at least one of: a person, a vehicle, a non-motorized vehicle, a robot, or an obstruction; or wherein the detecting, based on a neural network, a forward suspected collision object on a road where a current traveling object is located comprises: acquiring a detection result of a lane line on the road; and determining, based on the detection result of the lane line, at least some of target objects on the road as suspected collision objects. Emphasis added.
The method according to claim 1, wherein the current traveling object comprises: a vehicle or robot; or the suspected collision object comprises at least one of: a person, a vehicle, a non-motorized vehicle, a robot, or an obstruction; and wherein the detecting, based on a neural network, a forward suspected collision object on a road where a current traveling object is located comprises: acquiring a detection result of a lane line on the road; and determining, based on the detection result of the lane line, at least some of target objects on the road as suspected collision objects. Emphasis added.
The method according to claim 1, wherein the current traveling object comprises: a vehicle or robot; and the suspected collision object comprises at least one of: a person, a vehicle, a non-motorized vehicle, a robot, or an obstruction; and wherein the detecting, based on a neural network, a forward suspected collision object on a road where a current traveling object is located comprises: acquiring a detection result of a lane line on the road; and determining, based on the detection result of the lane line, at least some of target objects on the road as suspected collision objects. Emphasis added.
Thus, there are four ways to interpret claim 2. However, MPEP 2111 states that “[d]uring patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).” Emphasis added.
Here the broadest reasonable claim construction for claim 2 is: “[t]he method according to claim 1, wherein the current traveling object comprises: a vehicle or robot; or the suspected collision object comprises at least one of: a person, a vehicle, a non-motorized vehicle, a robot, or an obstruction; or wherein the detecting, based on a neural network, a forward suspected collision object on a road where a current traveling object is located comprises: acquiring a detection result of a lane line on the road; and determining, based on the detection result of the lane line, at least some of target objects on the road as suspected collision objects.” Emphasis added.  
Therefore, as currently claimed, claim 2 requires solely the rejection of the limitation of “…wherein the current traveling object comprises: a vehicle or robot” and the rest of the limitations of claim 2 are not required to properly reject the claim. With that stated, claims 3 and 4  makes reference to the preceding claim 2 to define the at least in-part limitation of “the detection result of the lane line”; however, the format of making reference to this limitation recited in claim 2 results in confusion because the limitations of “wherein the detecting, based on a neural network, a forward suspected collision object on a road where a current traveling object is located comprises: acquiring a detection result of a lane line on the road; and determining, based on the detection result of the lane line, at least some of target objects on the road as suspected collision objects” are no longer required based on the broadest reasonable claim construction for claim 2, item A. 
Furthermore, claims 5, 8, 10, 12 and 13 have similar claim construction ambiguities as claim 2 because of the and/or conjunction combination. Consequently, such claim construction renders claims 5, 8, 10, 12 and 13 indefinite and is rejected under the same rationale used for claim 2.
 	Lastly, claims 3-4, 6-9 and 11-18 are rejected through dependency on claims 2, 5 and 10 respectively. Therefore, for the purpose of compact prosecution claims 1-20 are rejected below as best understood by the Examiner in view of the above 35 USC § 112 rejection.

Claim 5 recites the limitation “the comparison result” in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blayvas et al., US 2018/0012085, hereinafter “Blayvas”.	

As per claim 1. A forward collision control method, comprising: 
detecting, based on a neural network, a forward suspected collision object on a road where a current traveling object is located (see at least para. 44-48 here Blayvas teaches detecting an object in the lane the vehicle is traveling in using an neural network);
 predicting a collision time between the current traveling object and the suspected collision object (see at least para. 81-82 here Blayvas teaches estimating/predicting the time to collision with an object); and 
performing, according to the collision time, forward collision control on the current traveling object, wherein the forward collision control comprises at least one of forward collision warning or driving control (see at least para. 66 here Blayvas teaches this limitation—“see at least para. 38, 44-48 here Blayvas teaches” which read on this limitation).

As per claim 2. The method according to claim 1, 
wherein the current traveling object comprises: a vehicle or robot; and/or 
the suspected collision object comprises at least one of: a person, a vehicle, a non-motorized vehicle, a robot, or an obstruction (see at least para. 81-82 here Blayvas teaches an object as being a car [e.g. vehicle]); and/or wherein the detecting, based on a neural network, a forward suspected collision object on a road where a current traveling object is located comprises: acquiring a detection result of a lane line on the road; and determining, based on the detection result of the lane line, at least some of target objects on the road as suspected collision objects (MPEP 2111 recites in-part “The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004)”).

As per claims 3 and 4. Blayvas teaches and ADAS in para. 28 and lane detection and lane parameters/information in at least para. 66-68 and 80-81, the rationale from claim 2 is incorporated herein. 

As per claim 5. The method according to claim 1, wherein the predicting the collision time between the current traveling object and the suspected collision object comprises:
respectively predicting, based on detection box information of the suspected collision object in previous N frame images and the current frame image, movement information of each suspected collision object (Blayvas: see at least para. 81 along with 32-33 and 85-89 when taken together reads on this limitation); and 
calculating, based on the movement information of the suspected collision object, the collision time between the current traveling object and each suspected collision object (see at least para. 79 along with 81 reads on this limitation); 
and/or wherein the performing, according to the collision time, forward collision warning on the current traveling object comprises: comparing the collision time between the current traveling object and the suspected collision object with at least one predetermined threshold; and in response to the comparison result meeting one or more preset conditions, performing forward collision control corresponding to the met preset condition (As currently claimed, claim 5 requires solely the rejection of the limitations of “…respectively predicting, based on detection box information of the suspected collision object in previous N frame images and the current frame image, movement information of each suspected collision object ; and calculating, based on the movement information of the suspected collision object, the collision time between the current traveling object and each suspected collision object”; however, because of the and/or combination the remaining limitations of claim 5 are not required to properly reject the claim. Furthermore, there is insufficient antecedent basis for the term “the comparison result”. Also, MPEP 2111 recites in-part “The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004)”).

As per claim 6. The method according to claim 5, wherein in response to multiple preset conditions being comprised in the one or more preset conditions, forward collision control degrees respectively corresponding to the multiple preset conditions are increased degree by degree (Blayvas: see at least para. 56-58 along with 83 and FIG. 8 when take together reads on this limitation. Also the rationales from claim 5 are incorporated herein.).

As per claim 7. The method according to claim 5, wherein the in response to the comparison result meeting one or more preset conditions, performing forward collision warning corresponding to the met preset condition comprises: 
in response to the collision time between a suspected collision object and the current traveling object being less than or equal to a second preset threshold and greater than a first preset threshold, performing collision warning, wherein the first preset threshold is less than the second preset threshold (Blayvas: see at least para. 28 along with 56-58, 103 and FIG. 8 which reads on this limitation. Also the rationales from claim 5 are incorporated herein.).

As per claim 10. The method according to claim 5, further comprising: 
detecting, by using the neural network, a target object in the current frame image to obtain a detection box of the target object in the current frame image (Blayvas: see at least para. 51-55 along with 73 and FIG. 8); 
predicting, based on detection boxes of the target object in previous N frame images, an object box of the target object in the current frame image, wherein the previous N frame images comprise N frame images located before the current frame image and arranged by an image acquisition order, and N is an integer greater than zero (Blayvas: see at least figures 2 and 3 along with at least para. 87-88); and 
determining, according to the detection box and the object box of the target object in the current frame image, detection box information of the target object in the current frame image (Blayvas: see at least 32 along with 39, 62 and 89); and/or 
wherein in response to the suspected collision objects being persons or robots, the respectively predicting, based on detection box information of the suspected collision object in previous N frame images and the current frame image, movement information of each suspected collision object comprises: using the neural network to predict behaviors of the persons or the robots based on the detection box information in the current frame image to obtain predicted behavior information of the persons or the robots in the current frame image, wherein the predicted behavior information comprises: the movement direction, the movement state, and action classification information; and respectively determining, based on the predicted behavior information of the persons or the robots and the detection box information of the persons or the robots in the previous N frame images and the current frame image, movement information of the persons or the robots (As currently claimed, claim 10 requires solely the rejection of the limitations of “…wherein in response to the suspected collision objects being persons or robots, the respectively predicting, based on detection box information of the suspected collision object in previous N frame images and the current frame image, movement information of each suspected collision object comprises: using the neural network to predict behaviors of the persons or the robots based on the detection box information in the current frame image to obtain predicted behavior information of the persons or the robots in the current frame image, wherein the predicted behavior information comprises: the movement direction, the movement state, and action classification information; and respectively determining, based on the predicted behavior information of the persons or the robots and the detection box information of the persons or the robots in the previous N frame images and the current frame image, movement information of the persons or the robots.” Due to the claim construction of the and/or combination the remaining limitations of claim 10 are not required to properly reject the claim. Furthermore, there is insufficient antecedent basis for the term “the comparison result”. Also, MPEP 2111 recites in-part “The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004)”).

As per claim 11. The method according to claim 10, wherein the detecting, by using the neural network, a target object in the current frame image to obtain a detection box of the target object in the current frame image comprises: 
extracting, by using the neural network, a feature of the current frame image (Blayvas: see at least para. 48 along with 52-56); and
determining, based on the extracted feature, a detection box of a target object by using the neural network (Blayvas: see at least para. 55-56 along with 87-88. Also the rationale from claim 10 are incorporated herein.).

As per claim 12. The method according to claim 11, wherein the neural network comprises multiple feature layers located at different network depth, respectively (Blayvas: see at least para. 48 along with 52-56); and the extracting, by using the neural network, a feature of the current frame image comprises: 
sequentially performing feature extraction on the current frame image input to the neural network by means of feature layers of the neural network, and performing feature fusion on a first feature which is output by a first feature layer having a network depth of i and a second feature which is output by a second feature layer having a network depth of j to obtain a fused feature as an input feature of a third feature layer having a network depth of j+1 or as the feature of the current frame image output by the neural network, wherein 1<i<j (Here this limitation is describing the functionality of neural network. Hence, a neural network will have and input [e.g. the extracted image] and an output with at least one hidden layer which can be mathematically denoted as a function. Thus, this function will perform the function according to the algorithm of that layer); and/or 
wherein the determining, based on the extracted feature, a detection box of a target object by using the neural network comprises: 
determining, based on the extracted feature, candidate boxes comprising target objects by using the neural network; respectively classifying, based on features of the candidate boxes, the candidate boxes by using the neural network to obtain probability scores that the candidate boxes belong to different types of target objects; respectively using the types corresponding to the maximum probability scores in the probability scores of the candidate boxes as the types of target objects in the candidate boxes; and respectively selecting candidate boxes having an overlapping rate greater than a preset threshold and having the same type of target objects as a group of candidate boxes, and selecting, from a group of candidate boxes, a candidate box corresponding to the maximum probability score of the type of the target object as a detection box of the target object (Also the rationale from claim 10 are incorporated herein.).

As per claim 13. The method according to claim 10, wherein the detecting, by using the neural network, a target object in the current frame image to obtain a detection box of the target object in the current frame image comprises: 
in response to the current frame image being a first frame image in a frame sequence, detecting, by using the neural network, a target object in the current frame image, wherein the frame sequence comprises: M frame images arranged by the image acquisition order, and M is an integer greater than one (Blayvas: see at least FIG. 2 and FIG. 3); and/or 
in response to the current frame image being not the first frame image in the frame sequence, regressing, based on detection box information of the first frame image in the frame sequence, a detection box of the target object in the current frame image; and/or 
wherein the predicting, based on detection boxes of the target object in previous N frame images, an object box of the target object in the current frame image comprises: for a same target object in the previous N frame images, fitting, according to the sizes and the positions of the detection boxes of the same target object in the previous N frame images, the speed and the acceleration of changes in the sizes and positions of the detection boxes of the same target object in the previous N frame images; and predicting, according to the speed and the acceleration of changes in the sizes and positions of the detection boxes of the same target object in the previous N frame images, the size and the position of an object box of the same target object in the current frame image (Also the rationale from claim 10 are incorporated herein.).

As per claim 14. The method according to claim 13, wherein the regressing, based on detection box information of the first frame image in the frame sequence, a detection box of the target object in the current frame image comprises: 
taking, based on the detection box information in the first frame image, a center point of a detection box determined according to detection box information in the first frame image as a center point, and capturing, in the current frame image, a regional image having at least one of a length or width correspondingly greater than at least one of length or width of the determined detection box (Blayvas: see at least para. 53 along with 56-58 when taken together reads on this limitation);
detecting, by using the neural network, a target object in the regional image to obtain the detection box of the target object in the regional image (see at least FIG. 2 and FIG. 3); and 
determining, according to the detection box of the target object in the regional image and the position of the regional image in the current frame image, the detection box information of the target object in the current frame image (Blayvas: see at least para. 85-87. Also the rationale from claim 10 are incorporated herein.).

As per claim 15. The method according to claim 13, wherein the determining detection box information of the target object in the current frame image according to the detection box and the object box of the target object comprises: 
acquiring, for a first target object in the target objects which has an overlapping rate between the detection box and the object box equal to or greater than a preset threshold, average values of the detection box and the object box of the first target object in terms of the size and the position as detection box information of the first target object in the current frame image, wherein the detection box information comprises: the size and the position of the detection box (see at least para. 85-87 along with figures 2 and 3 of Blayvas which reads on this limitation. Also the rationale from claim 10 are incorporated herein.).

As per claim 16. The method according to claim 13, wherein the determining detection box information of the target object in the current frame image according to the detection box and the object box of the target object further comprises: 
for a second target object in the target objects which has an overlapping rate between the detection box and the object box less than the preset threshold, taking a predicted size and position of the object box of the second target object as the detection box information of the second target object in the current frame image (see at least para. 85-87 along with figures 2 and 3 of Blayvas which reads on this limitation. (Also the rationale from claim 10 are incorporated herein.).

As per claim 17. The method according to claim 13, wherein the determining detection box information of the target object in the current frame image according to the detection box and the object box of the target object further comprises: 
for a third target object in the target objects which does not have a detection box corresponding to the object box in the current frame image, taking a predicted size and position of the object box of the third target object as detection box information of the third target object in the current frame image (see at least para. 85-87 along with figures 2 and 3 of Blayvas which reads on this limitation (Also the rationale from claim 10 are incorporated herein.).
As per claim 18. The method according to claim 10, wherein the predicting behaviors of persons or robots based on detection box information in the current frame image to obtain predicted behavior information of the persons or the robots in the current frame image comprises: 
performing, based on the detection box information in the current frame image, key point detection on a corresponding person or robot (Blayvas: best illustrated in figures 2 and 3); 
acquiring, based on the key point detection result, the head direction and the body direction of the corresponding person or robot (Blayvas: best illustrated in figures 2 and 3); 
acquiring, based on the head direction and the body direction of the corresponding person or robot, the movement direction of the corresponding person or robot (Blayvas: best illustrated in figures 2 and 3); 
classifying, based on the key point detection result, actions of the corresponding person or robot to obtain action classification information of the corresponding person; and classifying, based on the key point detection result, the movement state of the corresponding person or robot to obtain movement state information of the corresponding person or robot (Blayvas: see at least para. 49 along with 54 when taken together reads on this limitation. Also the rationale from claim 10 are incorporated herein.).

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng, US 2010/0191391.

As per claim 19. An electronic device, comprising: 
a memory, configured to store computer programs (Zeng: see at least para. 18-19 which reads on this element); and 
a processor, configured to execute the compute programs stored in the memory, wherein when the computer programs are executed, the processor is configured to: 
detect, based on a neural network, a forward suspected collision object on a road where a current traveling object is located (Zeng: see at least para. 20-21 which reads on this element); 
predict a collision time between the current traveling object and the suspected collision object (Zeng: see at least para. 69-71 which reads on this element); and 
perform, according to the collision time, forward collision control on the current traveling object, wherein the forward collision control comprises at least one of forward collision warning or driving control (Zeng: see at least para. 30 along with 34 and 72 which reads on this element).

As per claim 20. A non-transitory computer-readable storage medium having computer programs stored thereon, wherein when the computer programs are executed by a processor, the processor is configured to: 
detecting, based on a neural network, a forward suspected collision object on a road where a current traveling object is located (Zeng: see at least para. 20-21 along which reads on this element); 
predicting a collision time between the current traveling object and the suspected collision object (Zeng: see at least para. 69-71 which reads on this element); and 
performing, according to the collision time, forward collision control on the current traveling object, wherein the forward collision control comprises at least one of forward collision warning or driving control (Zeng: see at least para. 30 along with 34 and 72 which reads on this element).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Blayvas in view of Zeng, US 2010/0191391.

As per claim 8. Blayvas teaches the method according to claim 7 as rejected above and teaches time of collision in paragraph 81 and further teaches wherein the in response to the collision time between a suspected collision object and the current traveling object being less than or equal to a second preset threshold and greater than a first preset threshold, performing collision warning (see at least para. 28 along with 56-58, 103 and FIG. 8 which reads on this limitation. However, Blayvas is silent on for a first suspected collision object having the collision time less than or equal to the second preset threshold and greater than the first preset threshold, predicting, based on movement information of the first suspected collision object, whether the first suspected collision object trends to be distant from a collision region; and in response to the first suspected collision object not trending to be distant from the collision region, performing the collision warning. Yet, Zeng teaches comprises: for a first suspected collision object having the collision time less than or equal to the second preset threshold and greater than the first preset threshold, predicting, based on movement information of the first suspected collision object, whether the first suspected collision object trends to be distant from a collision region (see at least para. 51-54 along with 70 when taken together reads on this limitation); and 
in response to the first suspected collision object not trending to be distant from the collision region, performing the collision warning (Zeng see at least 54 along with 71-72 when taken together reads on this limitation); or 
wherein the in response to the collision time between a suspected collision object and the current traveling object being less than or equal to a second preset threshold and greater than a first preset threshold, performing collision warning further comprises: in response to the first suspected collision object trending to be distant from the collision region, not performing the collision warning; and/or 
wherein the in response to the comparison result meeting one or more preset conditions, performing forward collision warning corresponding to the met preset condition further comprises: in response to the collision time between a suspected collision object and the current traveling object being less than or equal to the first preset threshold, performing at least one of collision warning or driving control, wherein the driving control comprises at least one of: braking deceleration or changing a driving direction (Also the rationales from claim 5 are incorporated herein.).
Therefore, based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blayvas with the teachings of Zeng because such a combination will provide a technique to avoid collision between the own vehicle and the object (para. 23, Zeng).

As per claim 9. Blayvas in view of Zeng teaches the method according to claim 8, wherein the in response to the collision time between a suspected collision object and the current traveling object being less than or equal to the first preset threshold, performing at least one of collision warning or driving control comprises: 
for a second suspected collision object having the collision time less than or equal to the first preset threshold, predicting, based on movement information of the second suspected collision object , whether the second suspected collision object trends to be distant from a collision region (Zeng: see at least para. 35 along with 52-53 when taken together reads on this limitation); and 
in response to the second suspected collision object not trending to be distant from the collision region, performing at least one of collision warning or driving control, wherein the driving control comprises at least one of: braking deceleration or changing a driving direction (Zeng: see at least para. 45); or 
wherein the in response to the collision time between a suspected collision object and the current traveling object being less than or equal to the first preset threshold, performing at least one of collision warning or driving control further comprises: in response to the second suspected collision object trending to be distant from the collision region, not performing at least one of collision warning or driving control, wherein the driving control comprises at least one of: braking deceleration or changing a driving direction (Also the rationale from claim 5 are incorporated herein.).
Therefore, based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blayvas with the teachings of Zeng because such a combination will provide a technique to avoid collision between the own vehicle and the object (para. 23, Zeng).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song, Wenjie, et al. “Lane detection and classification for forward collision warning system based on stereo vision.” IEEE Sensors Journal 18.12 (2018): 5151-5163. This non-patent literature teaches—a vision based driving lane detection and classification system to achieve the ego-car’s lateral positioning and forward collision warning to aid advanced driver assistance systems (ADAS).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661